Stuart, J.
Adhering to the dissenting opinions in Spencer v. The State, 5 Ind. R. 41, and Simington v. The State, id. 479, viz., that the Common Pleas had jurisdiction of felonies, I cannot concur with the majority of the Court in refusing the supersedeas. I regard the prisoner as in the custody of the officers of the penitentiary, under the *5following statutory provision, viz.: “No Court or judge shall inquire into the legality of any judgment or process, whereby the party is in custody, or discharge him when the term of commitment has not expired, in either of the cases following: upon any process issued on any final judgment of a Court of competent' jurisdiction,” &c. 2 R. S., p. 195, second clause of section 725.
W. T. Otto and I S. Davis, for the appellant.
Having been committed on process issued on the final judgment of a Court which I believe, for the reasons elsewhere given, had competent jurisdiction, judge Lovering had mo authority to “inquire into the legality of the judgment” of the Laporte Common Pleas.
The discharge of some fifty or sixty prisoners out of the penitentiary, is the legitimate fruit of what I still respectfully conceive to be the erroneous ruling of the majority of the Court in the Spencer case, supra.
I am, therefore, of opinion that the supersedeas should be granted.
Per Curiam.
The motion for a supersedeas is denied, with costs.